      Case 3:20-cv-00271 Document 24 Filed on 04/27/21 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 27, 2021
                   UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                    SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

 ANDREA O’ROURKE                          §
 INDIVIDUALLY and ON                      §
 BEHALF OF SIMILARLY                      §       3:20-cv-271
 SITUATED INDIVIDUALS                     §
                                          §
 Plaintiffs                               §
                                          §
 v.                                       §
                                          §
 LANDRY’S CRAB SHACK,                     §
 INC. D/B/A BOARDWALK                     §
 INN                                      §
                                          §
 Defendant.                               §

ORDER GRANTING JOINT MOTION TO STAY PROCEEDING

       Before the court is the is the joint motion to stay proceeding pending abitration

filed by Plaintiff Andrea O’Rourke and Defendant Landry’s Crab Shack, Inc. d/b/a

Boardwalk Inn. After considering the motion, the Court finds that the Joint Motion

should be and herein is GRANTED.

       Accordingly, the Court hereby stays all litigation in the above-named and

numbered civil action in favor of binding arbitration by the parties. This Court will

retain jurisdiction to the extent necessary to enforce the arbitration award.
Case 3:20-cv-00271 Document 24 Filed on 04/27/21 in TXSD Page 2 of 2




 Signed on Galveston Island on the 27th day of April, 2021.


                                   JEFFREY VINCENT BROWN
                               UNITED STATES DISTRICT JUDGE
